DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12, 14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wild (3,407,581).

Regarding claim 1, Wild teaches an auger-based system used in processing of crop material, comprising: a frame (13); an auger (44) operably coupled to the frame; an auger wrapper (17) fixed to the frame and proximal to the auger, the auger wrapper comprising a curved surface with a first rigidity; and a liner (25) attached to the auger 

Regarding claim 10, Wild teaches the liner is comprised of a metal material or a non-metal material.  Any material would either be a metal material or a non-metal material.

Regarding claim 12, Wild teaches the liner has more elasticity than the auger wrapper (Column 2, Lines 55-64-wrapper is solid material, liner is flexible).


Regarding claim 14, Wild teaches a disc/rotary mower header, comprising: a frame (13) comprising a front portion and a rear portion; plural rotary discs (33) coupled laterally along the frame and proximal to the front portion; one or more augers (44) operably coupled to the frame and disposed laterally and adjacent the plural rotary discs; one or more auger wrappers (17) coupled to the frame and disposed rearward from, and adjacent to, the respective one or more augers; and for at least one of the auger wrappers, one or more liners (25) attached to the at least one of the auger wrappers, the at least one of the auger wrappers less flexible than each of the one or more liners (Column 2, Lines 55-64).  

Regarding claim 15, Wild teaches at least one of the one or more liners, the at least one of the auger wrappers (17) comprises an opening and the at least one of the one or more liners (25) is centered about the opening (Figure 1).

Regarding claim 16, Wild teaches at least one of the one or more liners (25) is fixably attached to the at least one of the auger wrappers along auger wrapper surfaces surrounding the opening (See Figure 1).  

Regarding claim 17, Wild teaches at least one of the one or more liners (25) is at least partly removably attached to the at least one of the auger wrappers along auger wrapper surfaces adjacent the opening (bottom edge of opening, see Figure 1).  

Regarding claim 20, Wild teaches an auger-based system used in processing of crop material, comprising: a frame (13); an auger (44) operably coupled to the frame; an auger wrapper (17) fixed to the frame and proximal to the auger, the auger wrapper comprising a first rigidity; and a liner (25) attached to the auger wrapper, the liner comprising a second rigidity that is less rigid than the first rigidity (Column 2, Lines 55-64).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-8, 11, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild (3,407,581).

Regarding claim 2, Wild teaches the invention as described above but fails to teach the auger wrapper is comprised of metal.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the wrapper of Wild out of metal, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Regarding claim 3, Wild teaches the auger wrapper (17, between sides 21) comprises an opening and the liner (25) is centered about the opening (see figure 1).  

Regarding claim 4, Wild teaches the liner (25) is either: fixably attached to the auger wrapper along, and adjacent to, a bottom of the opening and removably attached to the auger wrapper along, and adjacent to, a top of the opening; or fixably attached to the auger wrapper along, and adjacent to, the top of the opening and removably attached to the auger wrapper along, and adjacent to, the bottom of the opening (See Figure 1).  

Regarding claim 5, Wild teaches the liner (25) is removably attached to the auger wrapper along, and adjacent to, a top and bottom of the opening.  Figure 1 shows the liner being removably attached at the bottom of the opening and attached to the top, however since anything is capable of being removed, it is also removably attached to the top of the opening.  

Regarding claim 6, Wild teaches the liner is fixably attached to the auger wrapper along, and adjacent to, a top and bottom of the opening.  When the liner (25) is closed about the opening is fixably attached to the bottom of the opening.  

Regarding claim 7, Wild teaches the invention as described above but fails to teach the liner is disposed between the auger and the opening.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the liner between the auger and the opening, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 8, Wild teaches the opening is disposed between the auger (44) and the liner (25).  




Regarding claim 18, Wild teaches the invention as described above but fails to teach the at least one of the one or more liners is comprised of metal having elasticity.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the liners of Wild out of a metal having elasticity, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 19, Wild teaches the invention as described above but fails to teach the at least one of the one or more liners is comprised of a non-metal material.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the liners of Wild out of a non-metal material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild (3,407,581) in view of Stevens (3,727,759).

.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 19, 2021